Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:                                              
A METHOD OF MAKING A PLUG CONNECTOR AND SEALING A CABLE THEREIN
See MPEP § 606.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with  Andrew Wilford on July 22, 2022.
The amended application filed July 15, 2022 has been further amended to maintain consistency with the original disclosure in the following manner:

        3.  (currently amended)  The method according to claim 10, wherein two predetermined break points are provided on opposite sides of the contact support between the fixed latching

        4.  (currently amended)  The method according to claim 3, wherein the predetermined break points are aligned in a longitudinal direction with respect to the contact support and latching

        5.  (currently amended)  The  method according to claim 10, wherein the latching part has lateral tabs


        10.  (currently amended)  A method of making a plug connector and sealing a cable therein comprising the steps of sequentially:
        injection molding of one piece a contact support formed unitarily with 
a contact chamber adapted to receive a contact partner,
a fixed
a latching
position spaced therefrom and a closed position closely juxtaposed 
therewith, and
a break point holding the latching
frangible to allow movement of the latching
        fitting a cable end between the fixed and latching parts into the chamber in the open position of the latching
        moving the latching fixed and latching parts;
        latching the latching fixed and latching parts; and
        overmolding the cable end with molding compound to the contact body outside the contact chamber while blocking entry of the compound by the  fixed and latching parts into the contact chamber.

Reasons for Allowance
Claims 10 and  3-8 are allowed.
Regarding claim 10; allowability resides, at least in part, with the prior art not showing or fairly teaching a method of making a plug connector and fitting a cable therein such that a cable end is fitted between fixed and latching parts into a chamber where upon rupturing the frangible breaking point permits movement of the latching part to clamp the cable end in a form fit manner between the fixed and latching parts which also serve to block entry of molding compound into the contact chamber during overmolding of the cable end in conjunction with ALL the remaining limitations within claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833